Case: 19-60563      Document: 00515262981         Page: 1    Date Filed: 01/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-60563
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      January 8, 2020
                                                                         Lyle W. Cayce
LANCE E. FELTON,                                                              Clerk


              Plaintiff - Appellant

v.

CITY OF JACKSON, MISSISSIPPI,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             U.S.D.C. No. 3:18-CV-74


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Lance Felton appeals the district court’s summary-
judgment dismissal of his Americans with Disabilities Act (“ADA”) claims
against Defendant-Appellee, the City of Jackson, Mississippi (“the City”).
Felton asserts that the district court erred in dismissing his ADA claims
because (1) he was a qualified individual with a disability, (2) it was not him



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60563     Document: 00515262981     Page: 2   Date Filed: 01/08/2020



                                  No. 19-60563
but the City that frustrated the interactive process, (3) the City failed to
accommodate his disability, and (4) his termination for violating the City’s
attendance policies was pretextual. Felton also contends that issues of material
fact made summary judgment inappropriate.
      We review a grant of summary judgment de novo and apply the same
standard as the district court. McCoy v. City of Shreveport, 492 F.3d 551, 556
(5th Cir. 2007) (citing Willis v. Coca Cola Enters., Inc., 445 F.3d 413, 416 (5th
Cir. 2006)). Summary judgment is appropriate if “the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(a).
      We have reviewed the parties’ briefs, the record, and the district court’s
opinion, and we are satisfied that Felton has presented no evidence that (1) he
could perform the essential functions of his job as a police lieutenant, even with
accommodations, or (2) an alternative position was open and he could perform
the essential functions of such a position. He has therefore failed to make a
prima facie case for discrimination. See Moss v. Harris Cty. Constable Precinct
One, 851 F.3d 413, 417–20 (5th Cir. 2017) (affirming summary-judgment
dismissal of ADA claims because plaintiff failed to present evidence that he
could perform the essential functions of his original job or an alternative and
failed to present evidence that an alternative job was available).
      We are convinced that the district court was correct in dismissing
Felton’s claims, so we affirm that court’s judgment for the reasons expressed
in its opinion.
      AFFIRMED.




                                        2